-·-· -··- - ..... -· -------~                ----'--- - ----------------.......,



                                      CAUSE NO. M-12-0045-CV -A

    BRAD AERY and RANDI AERY,                        §       IN THE DISTRICT COURT
                                                                               FILEDOF
                                                                                     IN
       Plaintiffs, and                               §                        4th COURT OF APPEALS
                                                     §                         SAN ANTONIO, TEXAS
    J. L. HOUSE TRUST, ET AL.                        §                        05/20/2015 4:00:54 PM
          Intervenors and Third-Party Plai·ntiffs,   §                            KEITH E. HOTTLE
                                                     §                                 Clerk
    vs.                                              §       MCMULLEN COUNTY, TEXAS
                                                     §

                                                                        ; · · c·~c·•rs~~voF
    HOSKINS, INC., C. CLIFTON HOSKINS,
    ETAL.
       Defendants, and
                                                     §
                                                     §
                                                     §
                                                                   f4\.
                                                                   w ~ ·i ~--                FILED IN
                                                                              4th COURT OF APPEALS
                                                                                  i: -: ANTONIO,.nTEXAS        f; RECORO[D
                                                     §                           SAN
    AURORA RESOURCES CORPORATION,                    §                       u :
                                                                              05/20/2015
                                                                                                     1' ~ ·::. ~             •
                                                                                         .' ·.· 4:00:54 PM
                                                                                                    0




    ARMADILLO E&P, iNC., formerly known              §                   ~~· ·.:,   .  KEITH E. HOTTLE
    as Texoz E&P i'I, INC., TEXOZ E&P I,             §
                                                                          ·~   ,. •.. .., . -..... ,,
                                                                        r ''• • ~~ i • •• ·' • . Clerk
                                                                                                  ..     •.. ~ )·
                                                                                                                  r f"~. 'Il ''-Y.
                                                                                                                I :   ·. :   '~ I '

    INC., SEA EAGLE FORD, LLC,                       §
    SUNDANCE ENERGY, INC., and KEBO                  §
    OIL & GAS, INC.                                  §       36TH JUDICIAL DISTRICT
         Third-Party Defendants                      §

                            AGREED ORDER DISMISSING



•           TEXOZ E&P i, INC.'S AND AURORA RESOURCES CORPORATION'S
              CROSS-CLAIMS FOR CONTRIBUTION WITHOUT PREJUDICE

                   Currently pending before the Court are Third-Party   Defend~t          Texo? E&P I,

    Inc.'s ("Texoz I") Cross-Claim for Contribution against Cross-Defendants C. Clifton Hoskins,

    Lee Ann Kulka, Lee Roy Hoskins, III, Andrea Jurica, Blake Hoskins, Brent Hoskins, Leonl»'d

    Hoskins, and Hazel Q. Hoskins, in her capacity as trustee of the Hazel Q. Hoskins Living

    Revocable Trust; and Aurora. Resources Corp.'s ("Aurora") Cross-Claim for Contribution

    against Cross-Defendants C. Clifton Hoskins, Blake C. Hoskins, Brent C. Hoskins, Lee Roy

    Hos~ins,   III, Jane W. Hoskins, Andrea Jurica, Lee Ann Kulka, Leonard Hoskins, and Hazel Q.

    Hoskins, individually and as trustee of the Hazel Q. Hoskins Living Revocable Trust (the

    "Cross-Claims").

                   The Court's previous rulings have rendered the Cross-Claims MOOt.

    Accordingly, the Court hereby ORDERS that Texoz I's and Aurora's Cross-(;la1ms be




                                               Exhibit C                                                              01..685
. . . .

      DISMISSED WITHOUT PREJUDICE, subject           to the resolution of this case by the Court of
      Appeals.




                          ..;;- ~bv--
            SIGNED thi s~) day of Se~tember, 2014.


                                             ~~~                                          .
                                                     JUDGE    PRESID~ A~




•



•                                               2

                                                                                                 01686